1. One of the grounds of certiorari complains "that the court erred in allowing the finger-print testimony of a witness for the State." It appears from an examination of the record that the solicitor-general withdrew this evidence, and the court sustained the objection to that part of the evidence. This ground is not meritorious.
2. The court did not err in allowing the witness to explain how a lottery was operated, from what others had told him, even though his knowledge was gained from others. Sable v. State, 48 Ga. App. 174 (4), 176 (  172 S.E. 236); Andrews v. State, 56 Ga. App. 12 (192 S.E. 73).
3. The evidence amply authorized the verdict finding the defendant guilty of violating the lottery laws of this State. The judge did not err in overruling her certiorari.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.
                         DECIDED FEBRUARY 1, 1941.